Citation Nr: 0003886	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 until May 
1992, with two years, six months and twelve days prior active 
service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1992 of the Atlanta, Georgia Regional 
Office (RO) which granted service connection for residuals of 
low back strain, and assigned a 10 percent evaluation, 
effective from May 14, 1992.  The case was subsequently 
transferred to the VA Wichita, Kansas Regional Office after 
the appellant changed his residence.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected residuals of low back strain include 
chronic pain, are more severely disabling than reflected by 
the currently assigned disability evaluation and warrant a 
higher rating.  A review of the clinical evidence of record 
reflects that the appellant had magnetic resonance imaging 
(MRI) of the lumbar spine in December 1996 which was 
interpreted as showing findings which included degenerative 
disc disease L4 - transitional (sacralized) L5 with central 
disc herniation and hypertrophic changes.  He subsequently 
underwent a VA examination for compensation and pension 
purposes in January 1977 whereupon the examiner opined that 
the degenerative disc disease currently indicated was not 
etiologically related to lumbar strain in service.

The record reflects, however, that the veteran was afforded a 
personal hearing on appeal in July 1999 before a Member of 
the Board sitting at Washington, DC, wherein the issue of 
service connection for degenerative disc disease of the 
lumbar spine was raised.  It was the accredited 
representative's contention that the low back disc pathology 
was not separate and distinct from the service-connected back 
disorder, and that the issue of entitlement to service 
connection for degenerative disc disease is inextricably 
intertwined with the issue on appeal.  The Board agrees the 
issues are inextricably intertwined.  It is found that while 
the etiology of the degenerative disc disease was addressed 
by clinical opinion on VA examination in January 1997, the RO 
has not adjudicated whether it is of service onset or is part 
of, etiologically related to, or aggravated by, the veteran's 
service-connected residuals of low back strain.  Moreover, 
the record does not contain clinical opinion as to whether 
the service-connected lumbar strain aggravates the disc 
disease.  Therefore a remand for further development is in 
order.  

In view of the foregoing, the case is Remanded for the 
following action:

1.  The RO should schedule the veteran 
for an examination of the spine, to 
include neurological examination, by 
examiner(s) who have not previously 
examined him, to determine whether it is 
at least as likely as not that the 
currently identified low back disc 
disease is aggravated by the service-
connected lumbar strain, and to 
distinguish the nature and extent of 
manifestations of all currently 
demonstrated low back disability, to 
include differentiation of manifestations 
of the service-connected lumbar strain 
from manifestations of the degenerative 
low back disc disease, to the extent 
possible.  All necessary tests and 
studies, should be performed, and all 
clinical manifestations should be 
reported in detail.  The examiner(s) must 
be provided with the appellant's claims 
folder and a copy of this remand for 
review prior to conducting an 
examination.  The examiner is requested 
to: (1) Express an opinion as to whether 
pain that is related to each of the 
veteran's low back disabilities could 
significantly limit the functional 
ability of the affected joints during 
flare-ups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
the affected joints exhibit weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner is also specifically 
requested to set forth in narrative 
legible format an opinion as to whether 
it is at least as likely as not that the 
service-connected lumbar strain 
aggravates the low back disc disease.  
The examiner is additionally requested to 
distinguish manifestations of the 
service-connected lumbar strain from 
manifestations of the low back disc 
disease, to the extent possible.  The 
basis and/or rationale for all opinions 
expressed should be provided.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given 
adequate notice of the examination, to 
include advising him of the consequences 
of failure to report.  If he fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

4.  Thereafter, the RO should adjudicate 
the inextricably intertwined issue of 
entitlement to service connection for 
degenerative disc disease of the low 
back, to include on the basis of being 
secondary to or aggravated by the 
veteran's service-connected residuals of 
low back strain.  See 38 C.F.R. § 3.310 
(1999) and Allen v. Brown, 7 Vet.App. 
439, 448-449 (1995).  Notice of the 
determination and the veteran's appellate 
rights should be provided.

5.  The RO should readjudicate the claim 
of entitlement to an evaluation in excess 
of 10 percent for low back disability, 
with application of the tenets of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999) to determine whether "staged" 
ratings are warranted for manifestations 
of the service-connected disability.  If 
the benefits sought are not granted, for 
any issue in which a notice of 
disagreement has been provided, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





